DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the standing ring has a wall thickness at least 10 percent greater than a wall thickness of the standing ring of a substantially similar bottle having a radiused heel in transverse cross section" in line 1-3 is unclear what is the thickness of a “substantially similar bottle having a radiused heel” would be. For purpose of examination the limitation will be interpreted as being any bottle known in the art. 
Claim 27 recites the limitation "wherein the standing ring has a wall thickness at least 10 percent greater than a wall thickness of the standing ring of a substantially similar bottle having a radiused heel in transverse cross section" in line 1-3 is unclear what is the thickness of a “substantially similar bottle having a radiused heel” would be. For purpose of examination the limitation will be interpreted as being any bottle known in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-9,12-14,16-20,23-26,29-31,and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US6299007B1).

Regarding claim 1 Takeuchi teaches a refillable plastic container comprising (Fig. 1 shows container made from PET): 
a top portion defining an opening (Fig. 1 shows neck 2 which defines an opening to the interior of container); 
a sidewall portion extending downwardly of the top portion, the sidewall portion defining an interior and a longitudinal axis (See annotated fig.1 of Takeuchi below); and 
a base portion extending downwardly of the sidewall portion and defining a closed bottom (See annotated fig.1 of Takeuchi below for base portion extending downwardly from sidewall), the base portion comprising: 
a heel extending downwardly and inwardly of the sidewall portion at an angle relative the longitudinal axis, the heel having a substantially frustoconical shape (See 
a standing ring extending from the heel and defining a support surface of the container (See annotated fig.1 of Takeuchi below for standing ring extending from heel and defining a support surface of the container 1), 
a central dome extending upwardly of the standing ring toward the interior, the dome having a convex surface relative the interior (See annotated fig.1 of Takeuchi below for central dome extending upwardly of the ring towards the interior and dome having convex surface relative to interior).
Annotated Fig. 1 of Takeuchi

    PNG
    media_image1.png
    609
    709
    media_image1.png
    Greyscale

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the sidewall portion is cylindrical and generally circular in plain view (Fig.1 shows the container 1 with sidewall that is cylindrical and in circular in plain view).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the base portion further comprises an 


Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring is concave relative the interior in transverse cross-section (See annotated fig. 1 shows the ring is concave relative to the interior in transverse cross-section).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring is arcuate in transverse cross- section (See annotated fig. 1 shows the ring is arcuate in transverse cross-section).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring has a radius of less than about 1.5 inches in transverse cross-section (Fig. 1 shows grounding edge 6 which is the standing ring in the annotated fig. 1 of Takeuchi above has a radius of 2mm which is less than 1.5 inches).

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring has a wall thickness configured to resist flexing of the standing ring during a sterilization and refill process (The thickness of the standing ring as seen in annotated fig.1 above can be configured to resist flexing during sterilization and refill process).

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring extends directly from the heel (annotated fig.1 shows standing ring extends directly from the heel).

Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the central dome extends directly from the standing ring (See annotated fig. 1 above shows the dome extends from the ring).

Regarding claim 14, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the central dome has a substantially hemispherical shape (Annotated fig.1 shows the dome that has a substantially hemispherical shape since the container 1 is a circular shape).

Regarding claim 16, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the container comprises polyester (“A heat-resistant packaging container made of a polyester resin”-abstract, Takeuchi).

Regarding claim 17, the references as applied to claim 15 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the container comprises a polyester comprising polyethylene terephthalate (PET) (“reference numeral 1 denotes a container, for example, for baby foods which is molded by stretch-blow molding a preform prepared by injection molding of PET”, Col.2 and 3 lines 65-66,1-3).

Regarding claim 18, Takeuchi teaches a base portion for a refillable plastic container having a top portion, sidewall portion, and the base portion (See annotated fig.1 above for top portion and sidewall portion and the base portion for container 1), the base portion comprising: 
a heel extending downwardly and inwardly of the sidewall portion at an angle relative the longitudinal axis, the heel having a substantially frustoconical shape (See annotated fig.1 of Takeuchi above for heel extending downwardly and inwardly from sidewall at theta 2 relative to longitudinal axis and heel having frustoconical shape); 
a standing ring extending from the heel and defining a support surface of the container (See annotated fig.1 of Takeuchi above for standing ring extending from heel and defining a support surface of the container 1); 
a central dome extending upwardly of the standing ring toward the interior, the central dome having a convex surface relative the interior (See annotated fig.1 of Takeuchi above for central dome extending upwardly of the ring towards the interior and dome having convex surface relative to interior).

Regarding claim 19, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the sidewall portion is cylindrical and generally circular in plan view(Fig.1 shows the container 1 with sidewall that is cylindrical and in circular in plain view).

Regarding claim 20, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the base portion further comprises an 
.

Regarding claim 23, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring is concave relative the interior in transverse cross-section (See annotated fig. 1 shows the ring is concave relative to the interior in transverse cross-section).

Regarding claim 24, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring is arcuate in transverse cross- section (See annotated fig. 1 shows the ring is arcuate in transverse cross-section).

Regarding claim 25, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring has a radius of less than about 1.5 inches in transverse cross-section (Fig. 1 shows grounding edge 6 which is the standing ring in the annotated fig. 1 of Takeuchi above has a radius of 2mm which is less than 1.5 inches).

Regarding claim 26, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the standing ring has a wall thickness configured to resist flexing of the standing ring during a sterilization and refill process (The 

Regarding claim 29, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the central dome extends directly from the standing ring (See annotated fig. 1 above shows the dome extends from the ring).

Regarding claim 30, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the central dome extends directly from the standing ring (See annotated fig. 1 above shows the dome extends from the ring).

Regarding claim 31, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the central dome has a substantially hemispherical shape (Annotated fig.1 shows the dome that has a substantially hemispherical shape since the container 1 is a circular shape).

Regarding claim 33, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the container comprises polyester (“A heat-resistant packaging container made of a polyester resin”-abstract, Takeuchi).

Regarding claim 34, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi further teaches wherein the container comprises a polyester comprising polyethylene terephthalate (PET) (“reference numeral 1 denotes a container, for .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Kelley (US9038848B2).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi does not teach wherein the angle of the heel relative the longitudinal axis is within a range of about 35 degrees to about 45 degrees.
Kelley does teach wherein the angle of the heel relative the longitudinal axis is within a range of about 35 degrees to about 45 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Takeuchi does not teach wherein the angle of the heel relative the longitudinal axis is about 40 degrees.
Kelley does teach wherein the angle of the heel relative the longitudinal axis is about 40 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the theta between sidewall and heel disclosed by Takeuchi by adding the theta as disclosed by Kelley in order to allow the material to not stretch too much during the blow molding process. “Without intending to be bound by a particular theory, an angle in this range allows for the material to not stretch too much during the blow process thus resulting in a more even material distribution.” (Col.4 lines 43-46)

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference as applied to claim 1. 


Regarding claim 11, the references as applied to claim 9 above discloses all the limitations substantially claimed. Takeuchi does not specifically teach wherein the wall thickness of the standing ring is within a range of about 2.4 mm to about 2.6 mm. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness disclosed by Takeuchi to have any desired thickness in order to increase the strength of the standing ring so the it can have used more with developing cracks in the standing ring.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 1 above and further in view of Florez (US10889402B2).


 Florez does teaches wherein the container can withstand at least 20 refill cycles in a commercially acceptable caustic wash without failure in the standing ring portion (Fig. 1 container 10; “wherein the container is configured to withstand an accelerated test run at least 25 times without stress cracking failure at the base, the accelerated test including the following: washing the container with a caustic solution”- Claim 22 Col.8 lines 37-40 ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Takeuchi by testing container with caustic solution as disclosed by Florez  in order to test the signs of stressed cracking. “One example of an accelerated test includes washing containers with a caustic solution, and rinsing the containers with water. The containers are then filled and capped with product, such as carbonated water. The filled containers can be heated to an elevated temperature for a specific period of time. This process is repeated about twenty-five times, as the containers are periodically observed for signs of stress cracking” (Col.2 lines 27-39, Florez)

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 18 and further in view of Kelley (US9038848B2).


Kelley does teach wherein the angle of the heel relative the longitudinal axis is within a range of about 35 degrees to about 45 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the theta between sidewall and heel disclosed by Takeuchi by adding the theta as disclosed by Kelley in order to allow the material to not stretch too much during the blow molding process. “Without intending to be bound by a particular theory, an angle in this range allows for the material to not stretch too much during the blow process thus resulting in a more even material distribution.” (Col.4 lines 43-46)

Regarding claim 22, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi does not teach wherein the angle of the heel relative the longitudinal axis is about 40 degrees.
Kelley does teach wherein the angle of the heel relative the longitudinal axis is about 40 degrees (Fig. 1 “Annular support heel 12 generally has a "wedge" shape such that it is angled inwardly at an angle. theta. of from about 15. degree. to about 46. degree. relative a plane 14 extending from the sidewall 6.” Col. 4 line 40-43).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the theta between sidewall and heel disclosed by Takeuchi by adding the theta as disclosed by Kelley in order to 

Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference as applied to claim 18. 

Regarding claim 27, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi does not specifically teach wherein the standing ring has a wall thickness at least 10 percent greater than a wall thickness of the standing ring of a substantially similar bottle having a radiused heel in transverse cross section. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness disclosed by Takeuchi to be greater than thickness of an ordinary bottle in the art in order to increase the strength of the standing ring so the it can have used more and it can reduce stress caused by the blow molding process. 

Regarding claim 28, the references as applied to claim 26 above discloses all the limitations substantially claimed. Takeuchi does not specifically teach wherein the wall thickness of the standing ring is within a range of about 2.4 mm to about 2.6 mm. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness disclosed by Takeuchi to have any desired thickness in .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over references applied to claim 18 above and further in view of Florez (US10889402B2).

Regarding claim 32, the references as applied to claim 18 above discloses all the limitations substantially claimed. Takeuchi does not teach wherein the container can withstand at least 20 refill cycles in a commercially acceptable caustic wash without failure in the standing ring portion.
 Florez does teaches wherein the container can withstand at least 20 refill cycles in a commercially acceptable caustic wash without failure in the standing ring portion (Fig. 1 container 10; “wherein the container is configured to withstand an accelerated test run at least 25 times without stress cracking failure at the base, the accelerated test including the following: washing the container with a caustic solution”- Claim 22 Col.8 lines 37-40 ). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container disclosed by Takeuchi by testing container with caustic solution as disclosed by Florez in order to test the signs of stressed cracking. “One example of an accelerated test includes washing containers with a caustic solution, and rinsing the containers with water. The containers are then filled and capped with product, such as carbonated water. The filled containers can be heated to an elevated temperature for a specific period of time. This process is repeated about twenty-five times, as the containers are periodically observed for signs of stress cracking” (Col.2 lines 27-39, Florez)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional relevant prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735